DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This  application  is  a  Continuation  application  of  U.S. Application No. 16/645,718, filed March 9, 2020, which is a national   phase  application   of  PCT/HR2019/000004,   filed February 28, 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 29, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because Figs. 5-7 do not have labels for the x and y axis and does not have a title.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, it is not clear whether the limitations “the classified signal corresponding to a previously unknown speed measuring radar signal” and “the classified signal not corresponding to any previously unknown speed measuring radar signal” are supposed to be conditional language, e.g. it/then, ordered steps or parallel steps.  As such, the metes and bounds of the claim cannot be fully ascertained thus the claim is indefinite.  
Dependent claims 6-10 are rejected due to a dependency on a rejected base claim.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 9-14 are rejected under 35 U.S.C. 103 as being obvious over Li (US 2018/0149730) in view of Kleinbeck (US 2019/0208112) filed February 13, 2019 and Breed (US 2007/0152804).
As to claim 5, Li teaches radar detector configured to be provided in a vehicle comprising: 
Memory (Fig. 1 at least item 102 is digital); and 
digital signal processing circuitry operatively coupled to the memory and configured to suppress intermodulation noise (Para. 12 “The output of FFTs in FMCW radar is noisy and may contain multipath interference or interference from other non-cooperative radars. Deep Neural Networks (DNN) denoising can filter the noise and interference effectively.”  See also Fig. 1 item 102 “Digital baseband component” and item 116 “Vehicle decision & control” see also Figs. 16-18), 
classify a digital signal corresponding to an intermodulation noise-suppressed RF signal using a Supported Vector Machine (SVM)
the SVM being initially trained from radar signals belonging to known speed measuring radars (Para. 56 “The cognitive layer 2001 accepts external Knowledge Database (KB) 2004 and environmental information 2002. It controls the radar parameters intelligently 2003”), 
Li does not teach the following but Kleinbeck teaches the following:  
the classified signal corresponding to a previously unknown speed measuring radar signal (Fig. 11 item 1104 “Match?” and item 1108 “Update Matching Signal Parameters and Protocol Data As Needed in History database”), 
adding the classified signal to a dynamic database (Id.), and 
dynamically retrain the SVM after the classified signal is added to the dynamic database, classify the digital signal using a heuristics-based training algorithm (In addition to Fig. 11 see also Para. 284 “The ASD [Automatic Signal Detection] system with TFE [Temporal Feature Extraction] in the present invention is used for spectrum management. The system in the present invention is set up in a normal environment and starts learning and stores at least one learning map in it. The learning function of the ASD system in the present invention can be enabled and disabled. When the ASD system is exposed to a stable environment and has learned what is normal in the environment, it will stop its learning process. The environment is periodically reevaluated. The learning map is updated at a predetermined timeframe. After a problem is detected, the learning map will also be updated.  The Examiner notes that Li teaches model based and model free including machine learning such as neural networks.  See 
the classified signal not corresponding to any previously unknown speed measuring radar signals (Fig. 11 item 1106 “Store Signal Parameters and Protocol Data As New Signal in History Database), and 
add the classified signal to the dynamic database (Id.), and 
control output of an alert to indicate detection of a speed measuring radar signal responsive to the classified signal corresponding to the previously unknown speed measuring radar signal (Para. 1116 “Display Indication of Unidentified Signal”).
In view of the teachings Kleinbeck, it would have been obvious to a person having ordinary skill in the art to apply the teachings of Kleinbeck’s ASD learning including the method of Fig. 11 to the model-based and model-free baseband processing of Li in order to allow for the use of a database of known signals and retraining based on said data base thereby improving efficiency.  It would also be obvious to include Kleinbeck’s alert in order to put the driver/user on notice thereby improving safety.  
The combination of Li and Kleinbeck does not explicitly teach a support vector machine.
One of ordinary skill knows that support vector machines have great efficiency and are used when making a determination based on one of two choices.  Here the choices consist of whether the signal is known or unknown.  
Breed teaches pattern recognition using support vector machines and kernel based learning systems.  See Bree Paras. 16-17.  
In view of the teachings of Breed, it would have been obvious to modify the model-based baseband processing item 108 of Li’s Fig. 1 in view of Kleinbeck thereby improving the overall efficiency of training.  
As to claim 6, Li in view of Kleinbeck and Breed teaches the radar detector according to Claim 5, wherein the digital signal processing circuitry is configured to override the classification of the SVM responsive to an input from an occupant of the vehicle via a user interface (Breed: Para. 601 “The user interface 196 allows the operator to monitor and set various parameters relating to the process …”).
In view of the teachings of Breed, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the training as taught by Li in view of Kleinbeck and Breed with the GUI as taught by Breed in order to allow the user flexibility and control thereby ensuring a kind of check and balances thus improving overall integrity and quality.
As to claim 7, Li in view of Kleinbeck and Breed teaches the radar detector according to Claim 5, wherein the heuristics-based training algorithm is a deep learning training algorithm (Li: Para. 35 and 52 and Figs. 16-17 as cited in claim 5).
As to claim 9, Li in view of Kleinbeck and Breed teaches the radar detector according to Claim 5, wherein the classified signal classified using the heuristics-based training algorithm corresponds to a previously unknown vehicle in-built anti-collision or adaptive cruise control radar signal (The modification of item 108 Fig. 1 by Kleinbeck and Breed as discussed in claim 5).
As to claim 10, Li in view of Kleinbeck and Breed teaches the radar detector according to Claim 5, wherein the SVM is initially trained from radar signals belonging to known vehicle in-built anti-collision or adaptive cruise control radar signals
As to claim 11, Li teaches a non-transitory computer-readable storage medium storing computer-readable instructions that, when executed by a computer, cause the computer to perform a method (Fig. 1) comprising: 
detecting a radar signal (Para. 4 “detect” see also Figs. 16-17); 
determining whether the detected radar signal is from a speed measuring radar or a vehicle in-built anti-collision or adaptive cruise control radar (Para. 12 “The output of FFTs in FMCW radar is noisy and may contain multipath interference or interference from other non-cooperative radars. Deep Neural Networks (DNN) denoising can filter the noise and interference effectively.” See also Figs. 16-17); and 
Li does not teach the following but Kleinbeck teaches the following:
outputting an alert to indicate that the detected radar signal is from the speed measuring radar (Para. 1116 “Display Indication of Unidentified Signal”), wherein said determining is based on at least the following previous operations: 
classifying a previous detected radar signal using a Supported Vector Machine (SVM), and adding the classified previous detected radar signal to a dynamic database when the classified previous detected radar signal corresponds to a previously unknown speed measuring radar signal (Fig. 11 item 1106 “Store Signal Parameters and Protocol Data As New Signal in History Database.  See also Fig. 2B item 232 “history.”  The Examiner notes that Li teaches both model based and model free training including machine learning such as neural networks.  See Li Para. 52. And Li’s Figs. 16-17.), 
and classifying the previous detected radar signal using a heuristics-based training algorithm when the previous detected radar signal does not correspond to any previously unknown speed measuring radar signals, and adding the classified signal to the dynamic database when the classified previous detected radar signal corresponds to a previously unknown non- speed measuring radar signal (Fig. 11 item 1104 “Match?” and item 1108 “Update Matching Signal Parameters and Protocol Data As Needed in History database”  see also Para 284 as cited in claim 5.  Again, the Examiner notes that Li teaches both model based and model free training including machine learning such as neural networks.  See Li Para. 52. And Li’s Figs. 16-17.).
In view of the teachings Kleinbeck, it would have been obvious to a person having ordinary skill in the art to apply the teachings of Kleinbeck’s ASD learning including the method of Fig. 11 to the model-based and model-free baseband processing of Li in order to allow for the use of a database of known signals and retraining based on said database thereby improving efficiency.  It would also be obvious to include Kleinbeck’s alert in order to put the driver/user on notice thereby improving safety.
The combination of Li and Kleinbeck does not explicitly teach a support vector machine.
One of ordinary skill knows that support vector machines have great efficiency and are used when making a determination based on one of two choices/classes via separation via a hyperplane.  In other words, using a higher dimension two separate between two classes is really efficient and quick way to distinguish between two classes.  Here the choices/classes consist of whether the signal is known or unknown.  
Breed teaches pattern recognition using support vector machines and kernel based learning systems.  See Bree Paras. 16-17.  
In view of the teachings of Breed, it would have been obvious to modify the model-based baseband processing item 108 of Li’s Fig. 1 in view of Kleinbeck thereby improving the overall efficiency of training.  
As to claim 12, Li in view of Kleinbeck and Breed teaches the non-transitory computer-readable storage medium according to Claim 11, wherein the method further comprises dynamically retraining the SVM when the classified previous detected radar signal is added to the dynamic database and corresponds to the previously unknown speed measuring radar signal (Kleinbeck: In addition to Fig. 11 see also Para. 284 as cited in claims 5 and 11).

As to claim 13, Li in view of Kleinbeck and Breed teaches the non-transitory computer-readable storage medium according to Claim 11, wherein the method further comprises overriding the classification of the SVM responsive to an input from a user interface (Breed: Para. 601 “The user interface 196 allows the operator to monitor and set various parameters relating to the process …”).
In view of the teachings of Breed, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the training as taught by Li in view of Kleinbeck and Breed with the GUI as taught by Breed in order to allow the user flexibility and control thereby ensuring a kind of check and balances thus improving overall integrity and quality.
As to claim 14, Li in view of Kleinbeck and Breed teaches the non-transitory computer-readable storage medium according to Claim 11, wherein the SVM is initially trained from radar signals belonging to known speed measuring radars and known vehicle in-built anti-collision or adaptive cruise control radar signals (Li: as suggest by Para. 12.  Own vehicle’s radar versus non-cooperative radar suggest vehicle’s own vehicle in-built anti-collision or adaptive cruise control.).
Allowable Subject Matter
Claims 1-4 are allowed.  The combination of the prior art as used in the 103 prior art rejection above does not teach at least the following limitations:
when the first certainty score is not above the first predetermined threshold, classifying the analyzed signal using a deep learning training algorithm, and determining whether a second certainty score associated with said classifying using the deep learning training algorithm is above a second predetermined threshold; 
when the second certainty score is above the second predetermined threshold, adding the classified signal to the dynamic database according to a second weight less than the first weight, the added classified signal being classified as a previously unknown vehicle in-built anti-collision or adaptive cruise control radar signal;
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The combination of prior art does not teach the following limitation:  wherein the classified previous detected radar signal classified using the SVM is assigned a first weight and the classified previous detected radar signal classified using the heuristics-based training algorithm is assigned a second weight less than the first weight
For similar reasons relating to claim 15, Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.W.J./Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648